          Case 1:18-cv-10874-DPW Document 51 Filed 12/11/19 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

PROTECT DEMOCRACY PROJECT, INC.;                    )
BRENNAN CENTER FOR JUSTICE AT                       )
NEW YORK UNIVERSITY SCHOOL OF LAW;                  )
MICHAEL F. CROWLEY; and                             )
BENJAMIN WITTES,                                    )
                                                    )
        Plaintiffs,                                 )
                                                    )       C.A. No. 18-10874-DPW
        v.                                          )
                                                    )
U.S. DEPARTMENT OF JUSTICE;                         )
DEPARTMENT OF HOMELAND SECURITY;                    )
WILLIAM PELHAM BARR in His Official                 )
Capacity as Attorney General of the United          )
States; and KEVIN K. McALEENAN,                     )
In his Official Capacity as Acting Secretary of     )
the Department of Homeland Security,                )
                                                    )
        Defendants.                                 )

                         DEFENDANTS’ MOTION TO EXTEND TIME
                         IN WHICH TO FILE SUPPLEMENTAL BRIEF

        Defendants, U.S. Department of Justice, Department of Homeland Security, William

Pelham Barr in his official capacity as Attorney General of the United States and Kevin K.

McAleenan, in his official capacity as Acting Secretary of the U.S. Department of Homeland

Security (“Defendants”), by their attorney, Andrew E. Lelling, United States Attorney for the

District of Massachusetts, respectfully move the Court for an additional two business days – until

December 13, 2019 – in which to file a supplemental brief in this matter, or to advise the Court

that it will not be filing a supplemental brief.

        As grounds for this motion, undersigned counsel has been out of town on business from

December 9, 2019, through December 12, 2019, and has been unable to devote sufficient time to

address the issues raised by the Court at the December 4, 2019, hearing on Defendants’ motion
         Case 1:18-cv-10874-DPW Document 51 Filed 12/11/19 Page 2 of 3




to dismiss. Counsel anticipates that by Friday, December 13, 2019, Defendants will be in a

position to advise the Court whether they have or have not located any cases addressing the

situations raised at the hearing, or any other information they believe may be beneficial to the

Court’s analysis.

        Undersigned represents that she has attempted to confer with counsel for Plaintiffs by

email, but due to computer issues, was not able to confer prior to the filing of this motion.

        WHEREFORE, Defendants request that the Court grant this motion, and authorize it to

file a supplemental brief, or otherwise advise the court if one will be filed, by December 19,

2019.

                                                      Respectfully submitted,

                                                      ANDREW E. LELLING,
                                                      United States Attorney

                                               By:    /s/ Susan M. Poswistilo
                                                      Susan M. Poswistilo (BBO #565581)
                                                      Assistant U.S. Attorney
                                                      U.S. Attorney’s Office
                                                      John J. Moakley U.S. Courthouse
                                                      1 Courthouse Way, Suite 9200
                                                      Boston, MA 02210
                                                      (617) 748-3103
Date: December 11, 2019                               susan.poswistilo@usdoj.gov




                                                 2
         Case 1:18-cv-10874-DPW Document 51 Filed 12/11/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing.

                                                     /s/ Susan M. Poswistilo
                                                     Susan M. Poswistilo
Date: December 11, 2019




                                           CERTIFICATION

       I certify that I have attempted to confer with counsel for plaintiffs by email and have not
received a response.

Date: December 11, 2019                              /s/ Susan M. Poswistilo
                                                     Susan M. Poswistilo




                                                 3
